
	
		III
		110th CONGRESS
		1st Session
		S. RES. 184
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2007
			Mr. Chambliss (for
			 himself and Mr. Casey) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate with
		  respect to childhood stroke and designating May 5, 2007, as National
		  Childhood Stroke Awareness Day.
	
	
		Whereas a stroke, also known as a cerebrovascular
			 accident, is an acute neurologic injury that occurs when the blood
			 supply to a part of the brain is interrupted by a clot in the artery or a burst
			 of the artery;
		Whereas a stroke is a medical emergency that can cause
			 permanent neurologic damage or even death if not promptly diagnosed and
			 treated;
		Whereas 26 out of every 100,000 newborns and almost 3 out
			 of every 100,000 children have a stroke each year;
		Whereas an individual can have a stroke before
			 birth;
		Whereas stroke is among the top 10 causes of death for
			 children in the United States;
		Whereas 12 percent of all children who experience a stroke
			 die as a result;
		Whereas the death rate for children who experience a
			 stroke before the age of 1 year is the highest out of all age groups;
		Whereas many children who experience a stroke will suffer
			 serious, long-term neurological disabilities, including—
			(1)hemiplegia, which
			 is paralysis of 1 side of the body;
			(2)seizures;
			(3)speech and vision
			 problems; and
			(4)learning
			 difficulties;
			Whereas those disabilities may require ongoing physical
			 therapy and surgeries;
		Whereas the permanent health concerns and treatments
			 resulting from strokes that occur during childhood and young adulthood have a
			 considerable impact on children, families, and society;
		Whereas very little is known about the cause, treatment,
			 and prevention of childhood stroke;
		Whereas medical research is the only means by which the
			 citizens of the United States can identify and develop effective treatment and
			 prevention strategies for childhood stroke;
		Whereas early diagnosis and treatment of childhood stroke
			 greatly improves the chances that the affected child will recover and not
			 experience a recurrence; and
		Whereas the Children’s Hospital of Philadelphia should be
			 commended for its initiative in creating the Nation’s first program dedicated
			 to pediatric stroke patients: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May 5,
			 2007 as National Childhood Stroke Awareness Day; and
			(2)urges the people
			 of the United States to support the efforts, programs, services, and advocacy
			 of organizations that work to enhance public awareness of childhood
			 stroke.
			
